—Judgment, Supreme Court, New York County (Herbert Altman, J., at hearing; Daniel FitzGerald, J., at trial and sentence), rendered April 13, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
A hearing court’s findings of fact and determinations of credibility are entitled to great deference on appeal. The testimony of the observing officer was not " ' "manifestly untrue, physically impossible, contrary to experience, or self-contradictory” ’ ” (People v Sioba, 187 AD2d 317, lv denied 81 NY2d 893). The evidence established that the officer was able to observe defendant’s drug sale. The officer, whom the court found credible, testified that with the assistance of binoculars and lights, he was able to see the transaction through the door window from his position on the stairwell landing. The police testimony was corroborated by photos of the scene.
Evidence of the amount of money recovered from defendant upon his arrest and its denominations was admissible to establish defendant’s intent to sell the 23 vials of crack cocaine he possessed (People v Gadsden, 192 AD2d 1103, lv denied 82 NY2d 718). *150We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.